In a condemnation proceeding, the claimants appeal from an order of the Supreme Court, Queens County, dated June 17, 1975, which denied their motion to compute interest on the awards in their favor at 9% per year instead of at the statutory rate of 6% per year (cf. General Municipal Law, § 3-a, subd 2). Order affirmed, without costs or disbursements. In our opinion, claimants’ evidence did not overcome the presump*879tive validity of the statutory rate (see Matter of County of Nassau [Mill Neck Conservation], 51 AD2d 722 and the cases cited therein). Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.